Filed 8/20/15 P. v. Patton CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B258914

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. YA048679)
         v.

PERRELL C. PATTON,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County. William C.
Ryan, Judge. Reversed and remanded.


         Wayne C. Tobin for Defendant and Appellant.


         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Noah P. Hill and Stephanie C.
Santoro, Deputy Attorneys General, for Plaintiff and Respondent.




                                                       ******
       In 2003, this division affirmed the judgment following defendant Perrell C.
Patton’s convictions for carjacking, attempted kidnapping for carjacking, evading police
officers, and possession of cocaine. Defendant was sentenced to three consecutive
indeterminate terms of 25 years to life. The court also imposed sentences for various
enhancements and stayed the sentence for attempted kidnapping for carjacking pursuant
to Penal Code section 654.
       After the voters passed Proposition 36, the Three Strikes Reform Act of 2012
(now codified at Pen. Code, § 1170.126), defendant filed a petition for recall of sentence.
Defendant acknowledged that two of the four triggering offenses were serious or violent
felonies (carjacking and attempted kidnapping), but he sought resentencing on the
two felonies that were not serious or violent (evasion of a peace officer and possession of
cocaine). The trial court denied the petition.
       Recently, in People v. Johnson and People v. Machado (2015) 61 Cal. 4th 674, 695
(Johnson/Machado), the Supreme Court held “an inmate is eligible for resentencing with
respect to a current offense that is neither serious nor violent despite the presence of
another current offense that is serious or violent.” This court requested that counsel
submit letter briefs stating how Johnson/Machado affects the disposition of this appeal.
We have received the parties’ briefs. There is no dispute that defendant is entitled to a
hearing on his petition for recall of sentence. Respondent requests that we order the trial
court on remand to make further eligibility findings to determine whether defendant
poses an unreasonable risk of danger to public safety with respect to the counts that are
not serious or violent felonies. We decline to tell the trial court how to proceed, apart
from reversing the order denying the petition and remanding for further proceedings in
conformance with Johnson/Machado.
                                      DISPOSITION
       The order denying the petition for recall of sentence under Penal Code
section 1170.126 is reversed. The matter is remanded for further proceedings in
conformance with Johnson/Machado.
                                           GRIMES, J.
WE CONCUR:
                     RUBIN, Acting P. J.                         FLIER, J.
                                              2